FILED
                            NOT FOR PUBLICATION                             OCT 26 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AI HE,                                           No. 12-70978

              Petitioner,                        Agency No. A095-716-806

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 22, 2015**
                                Pasadena, California

Before: KOZINSKI, IKUTA, and OWENS, Circuit Judges.

      Petitioner Ai He seeks review of the denial of her petition for asylum,

withholding of removal, and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      He failed to exhaust her CAT claim because she did not argue it in her brief

before the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009). We

therefore lack jurisdiction to consider it. Id.

      Substantial evidence supports the BIA’s determination that He’s treatment

by Chinese police did not amount to past persecution. See Gu v. Gonzales, 454

F.3d 1014, 1017–22 (9th Cir. 2006). The BIA’s determination that He failed to

show a well-founded fear of future persecution was also supported by substantial

evidence, namely the continued safety of her similarly situated family members

who remained in China. See Zhao v. Mukasey, 540 F.3d 1027, 1031 (9th Cir.

2008). Therefore, we deny the petition as to He’s asylum claim. Because He

failed to establish eligibility for asylum, her withholding of removal claim

necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED IN PART and DENIED IN

PART.




                                            2